 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DELBERT RONDEL GARDNER,                            No. 2:18-cv-0741 MCE DB P
12                       Plaintiff,
13            v.                                         ORDER
14    JERRY E. BROWN, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff claims defendants have failed to provide him with

19   adequate medical treatment and have handled his administrative appeals improperly. For the

20   reasons set forth below, the court will direct plaintiff to file an amended complaint.

21      I.         Amended Complaints and Supplements

22           By order dated March 21, 2019, the court screened and dismissed plaintiff’s first amended

23   complaint. (ECF No. 29.) The court found that the complaint failed to state a claim, notified

24   plaintiff of the deficiencies in the complaint, and directed him to file an amended complaint.

25   Thereafter, plaintiff filed a second amended complaint (ECF No. 35), two supplements to the

26   second amended complaint (ECF Nos. 36, 41), and a third amended complaint (ECF No. 37).

27   Plaintiff additionally filed a motion for ruling (ECF No. 39) and a request to issue subpoenas and

28   summons to all defendants. (ECF No. 40.)
                                                        1
 1          It appears from review of plaintiff’s recent filings (ECF Nos. 35, 36, 37, 39, 41), that he

 2   believes the documents taken as a whole show he has stated a claim. However, Local Rule 220

 3   requires that an amended complaint be complete in itself without reference to any prior pleading.

 4   This requirement exists because, as a general rule, an amended complaint supersedes prior

 5   versions of the complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly,

 6   plaintiff will be directed to file an amended complaint that is complete.

 7          Plaintiff further states that his claim will be evident if the court reviews his medical

 8   records. However, the court is not required to review exhibits to determine what plaintiff’s

 9   charging allegations are as to each named defendant. Any claim plaintiff intends to state must be

10   included in the body of the complaint. The charging allegations must be set forth in the amended

11   complaint so that defendants have fair notice of the claim(s) plaintiff is presenting. That said,

12   plaintiff need not provide every detailed fact in support of his claims. Rather, plaintiff should

13   provide a short, plain statement of each claim. See Fed. R. Civ. P. 8(a). Plaintiff is advised that

14   in an amended complaint he must clearly identify each defendant and the action that defendant

15   took that violated his constitutional rights.

16          In the amended complaint, plaintiff must demonstrate how the conditions about which he

17   complains resulted in a deprivation of his constitutional rights. Rizzo v. Goode, 423 U.S. 362,

18   370-71 (1976). Also, the complaint must allege in specific terms how each named defendant is

19   involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981). There can be

20   no liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a
21   defendant’s action and the claimed deprivation. Id.; Johnson v. Duffy, 588 F.2d 740, 743 (9th

22   Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official participation in civil

23   rights violations are not sufficient.” Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

24          Plaintiff will be directed to file an amended complaint and he is instructed that the

25   amended complaint must be one complete document. Plaintiff, may, but is not required to,

26   include exhibits attached to the complaint. On screening all that is required is that plaintiff state
27   facts showing what actions each named defendant took that violated his rights.

28   ////
                                                        2
 1        II.       Motion for Ruling and Requests for Subpoenas and Summons

 2              In addition to the amended complaints and supplements, plaintiff also filed a motion titled

 3   “Motion to Enter into Judgement and Ruleing forthwith.” (ECF No. 39.) In this motion he

 4   repeats his allegations regarding his medical treatment and his pursuit of various administrative

 5   appeals. He concludes by requesting that the court enter judgment in his favor.

 6              As plaintiff has yet to file an amended complaint that states a potentially cognizable claim,

 7   the court cannot enter judgment in his favor. Accordingly, the court will deny his motion for

 8   ruling. The court will also deny plaintiff’s request for subpoenas and summons. Because

 9   plaintiff has yet to state a cognizable claim, the court has not yet found service appropriate for

10   any of the named defendants.

11                                                     CONCLUSION

12              For the reasons set forth above, IT IS HEREBY ORDERED that:

13              1. Plaintiff’s second (ECF No. 35) and third (ECF No. 37) amended complaints are

14                  dismissed with leave to amend.

15              2. Plaintiff is granted thirty days from the date of service of this order to file an amended

16                  complaint that complies with the requirements of the Civil Rights Act, the Federal

17                  Rules of Civil Procedure, the Local Rules of Practice, and this order. The amended

18                  complaint must bear the docket number assigned to this case and must be labeled

19                  “Fourth Amended Complaint.”

20              3. Plaintiff’s motion for ruling (ECF No. 39) is denied.
21              4. Plaintiff’s request for subpoenas and summons (ECF No. 40) is denied.

22              5. Failure to comply with this order may result in a recommendation that this action be

23                  dismissed.

24
     Dated: June 5, 2019
25

26
27
     DLB:12
     DLB:1/Orders/Prisoner.Civil.Rights/gard0741.var
28
                                                            3
